Citation Nr: 0916007	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  06-13 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to an initial disability evaluation greater than 
10 percent for service-connected atrial fibrillation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs Regional Office in Seattle, 
Washington.


FINDING OF FACT

The Veteran does not have paroxysmal atrial fibrillation or 
other supraventricular tachycardia with more than 4 episodes 
per year documented by ECG or Holter monitor.


CONCLUSION OF LAW

The criteria for a higher rating for atrial fibrillation have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.104, Diagnostic Code 
7010 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Compensation for service-connected disability is limited to 
those claims which show present disability.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate 
ratings may be assigned for separate periods of time based on 
the facts found.  This practice is known as "staged" 
ratings."  The relevant temporal focus for adjudicating an 
increased rating claim is on the evidence concerning the 
state of the disability from the time period one year before 
the claim was filed until VA makes a final decision on the 
claim.  Id.

With regard to the Veteran's atrial fibrillation, the RO 
granted service connection in an August 2004 rating decision 
with a disability rating of 10 percent.  The Veteran contends 
that he warrants an initial rating higher than 10 percent.

Under the rating schedule, a 10 percent evaluation is 
warranted under the Schedule of ratings for the 
cardiovascular system when there is permanent atrial 
fibrillation (lone atrial fibrillation), or one to four 
episodes per year of paroxysmal atrial fibrillation or other 
supraventricular tachycardia documented by ECG or Holter 
monitor.  

A 30 percent evaluation is warranted when there is paroxysmal 
atrial fibrillation or other supraventricular tachycardia 
with more than four episodes per year documented by ECG or 
Holter monitor.

The Veteran was hospitalized for atrial fibrillation at 
Madigan Army Medical Center in May 2004.  His condition 
required electrocardioversion with an exercise stress test.  
He achieved a work load level of 10.60 METs, his resting ECG 
was normal, functional capacity was moderately decreased 20 
to 30 percent, the heart rate response to exercise was 
appropriate, and blood pressure response to exercise was 
normal.  There was no chest pain or arrhythmia and no ST 
changes were found.  The overall impression was of a normal 
stress test.  The echocardiogram impression was lone atrial 
fibrillation, providing evidence against this claim.

On his VA discharge examination in June 2004, the Veteran was 
diagnosed with atrial fibrillation.  Blood pressure in the 
right arm in a sitting position was 132/71 times two, and 
blood pressure in the left arm in a sitting position was 
136/74 times two.  His heart rate was 84 and regular.  
Cardiac exam, S1 and S2 were normal, and no murmurs were 
appreciated.  He had intact peripheral pulses.  No bruits 
were found at the carotid, abdominal, or femoral regions.  No 
peripheral edema was noted and there was no jugular venous 
distention.  The examiner noted that the next step is a 
current workup for atrial fibrillation with a MET level of 
10.60 and no current evidence of coronary artery disease, 
providing more evidence against this claim.

The Veteran submitted records from Madigan Army Medical 
Center from May 2004 through October 2005 documenting his 
cardiovascular treatment.  

In August 2004, an ECG showed normal sinus rhythm with no 
recurrent atrial fibrillation noted.  A Holter test showed a 
rare PA and one 3 beat SVT.  The impression was no atrial 
fibrillation.

In September 2004, a Holter Monitor report showed normal 
sinus rhythm.  Minimum heart rate was 58, maximum was 126, 
and average was 83 beats per minute.  Regarding atrial 
ectopy, triplet SVT and five isolated PACs were noted.  No 
atrial fibrillation was detected.

In November 2004, the Veteran was admitted for atrial 
fibrillation.  He was DC cardioverted once more and started 
on Sotalol for suppression of paroxysmal atrial fibrillation, 
then released.

In December 2004, the heart rate was normal with regular 
rhythm, with no murmurs, rubs, or gallops.  The assessment 
was paroxysmal atrial fibrillation with persistent fleeting 
episodes of palpitations since discharge from the hospital 
the previous month.

In March 2005, the Veteran reported no further prolonged 
episodes since November 2004 yet had twinges of palpitations.  
An ECG showed normal sinus rhythm.

In September 2005, the Veteran reported that his symptoms had 
decreased since starting on Solatol.  He experienced 
occasional palpitations lasting 15 to 30 seconds.  He 
reported no prolonged episodes.  The treating physician 
stated that it was unclear whether the palpitations were 
associated with atrial fibrillation or esophageal spasms.

From September to October 2005, the Veteran wore a 30 day 
event monitor.  The results indicated atrial couplets, atrial 
triplets, PACs and PVCs but no episodes of atrial 
fibrillation.

The Board finds these reports to, overall, provide evidence 
against this claim, failing to indicate that the 30 percent 
criteria has been met and indicating that the Veteran has not 
experienced more than four episodes of atrial fibrillation 
per year as documented by ECG or Holter monitor.   

Additionally, the Veteran stated in January 2009 that today 
he has less frequent and less severe palpitations in his 
chest.  He added, "since the medication appears to be 
controlling palpitations, there will more than likely not be 
another A-fib incident.  I don't know how I would show more 
than 4 episodes a year unless I am connected to a monitor for 
a year."

The Board is not suggesting that the Veteran be connected to 
a monitor for a year.  Simply stated, the Veteran's symptoms 
at this time do not merit a higher rating of 30 percent 
according to the schedular criteria.  The Veteran has not 
displayed paroxysmal atrial fibrillation or other 
supraventricular tachycardia with more than 4 episodes per 
year documented by ECG or Holter monitor or by any other 
means.  The Board must find that the post-service treatment 
records, as a whole, provide strong evidence against this 
claim, failing to indicate a basis to grant a higher 
evaluation. 

Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found. See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds that the criteria for a 30 percent 
evaluation have not been met at any time to warrant a staged 
rating for atrial fibrillation.  Simply stated, the Board 
does not find evidence that the Veteran's disability 
evaluation should be increased for any separate period based 
on the facts found during the appeal period.  The evidence of 
record from the day the Veteran filed his claim to the 
present supports the conclusion that he is not entitled to 
increased compensation during any time within the appeal 
period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the Veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against a rating greater 
than 10 percent for atrial fibrillation.  38 C.F.R. § 4.3.

Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the appellant in May 2004 and October 2008 that fully 
addressed all three notice elements.  The letters informed 
the appellant of what evidence was required to substantiate 
the claim and of the appellant's and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in her or his possession 
to the AOJ.  Although the October 2008 notice letter was not 
sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of her or his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
supplemental statement of the case issued in October 2008 
after the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran submitted private 
treatment records from Madigan Army Medical Center.  The 
appellant was afforded a VA medical examination in June 2004.  
Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


